Citation Nr: 0838164	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Service connection for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
February 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified via videoconference before the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of this hearing is associated with the veteran's claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's August 2008 hearing he testified as to 
recent visits to his private doctors regarding treatment for 
his bilateral knee arthritis.  The veteran also indicated 
these doctors have linked his knee arthritis to service.  
These treatment records are not included in the veteran's 
claims file and must be obtained.  See 38 C.F.R. § 
3.159(c)(1).

The veteran was provided a VA examination in November 2006.  
The examiner opined that the veteran's knee pain was less 
likely as not a result of his military experience.  The 
examiner stated he had no documentation in the medical record 
provided to him that referred to the veteran having any knee 
problems.  He went on to say that he could not assign the 
military as the initial source of knee pain without 
documentation that his knee hurt in the military.  A 1958 
discharge examination report refers to cramps in the 
veteran's left knee.  It is unclear whether this part of the 
discharge examination report was provided to the examiner, 
and if it was, the examiner did not comment on it.  

Therefore, the Board finds that an addendum opinion should be 
requested from the November 2006 VA examiner to determine the 
impact of the veteran's report of left knee cramps in service 
on his opinion.  Such an opinion would be instructive with 
regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

If the VA examiner deems that a full re-examination is 
necessary, the veteran is hereby notified that it is the 
veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his bilateral knee 
arthritis since March 2006.  After 
obtaining any necessary authorization, the 
RO should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.

2.  When the above action has been 
accomplished, the RO should return the 
November 2006 VA examination report to the 
examiner for an addendum opinion.  If the 
specified examiner is not available, a 
qualified substitute may be used.  The 
examiner is asked to review the pertinent 
medical history and offer an addendum 
report that addresses any additional 
information contained in newly received 
private medical records that he feels 
pertinent regarding the veteran's 
bilateral knee arthritis.  In addition, 
the examiner is asked to specifically 
address the notation of left knee cramps 
on the back page of the veteran's January 
1958 discharge examination.  The veteran 
may be re-examined, if necessary.  The 
examiner should then provide an updated 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
bilateral knee arthritis was caused by or 
related to the veteran's military service.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

